            Case 2:20-mc-00073-TLN-CKD Document 4 Filed 07/01/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00073-TLN-CKD
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,960.00 IN                       ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 Tunisha Vance (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about January 10, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,960.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on October 26, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
                                                                                Stipulation and Order to Extend Time
            Case 2:20-mc-00073-TLN-CKD Document 4 Filed 07/01/20 Page 2 of 2



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was April 9, 2020.

 3          4.      By Stipulation and Order filed April 1, 2020, the parties stipulated to extend to July 8,

 4 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 8 to September 7, 2020, the time in which the United States is required to file a civil complaint for

 9 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

10 currency is subject to forfeiture.

11          6.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to September 7, 2020.

14 Dated: 7/1/2020                                        McGREGOR W. SCOTT
                                                          United States Attorney
15
                                                   By:    /s/ Kevin C. Khasigian
16                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
17

18

19 Dated: 6/30/2020                                       /s/ Jacek W. Lentz
                                                          JACEK W. LENTZ
20                                                        Attorney for potential claimant
                                                          Tunisha Vance
21
                                                          (Signature authorized by email)
22

23

24

25          IT IS SO ORDERED.

26 Dated: July 1, 2020
                                                                      Troy L. Nunley
27                                                                    United States District Judge

28
                                                          2
                                                                                Stipulation and Order to Extend Time
